 In, the Matter OfHERMANSAND OTTO BAUSKE, CO-PARTNERS,DOING BUSI-NESS ASBAUSKE BROS.andINTERNATIONALBROTHERHOOD OF FIREMENAND OILERS, LOCAL 94, AFFILIATED WITH THE A., F. OF L. - ^Case No. R-3353.-Decided , January 20,1942Jurisdiction:commercial greenhouse industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; refusal to accord union recognition; contentionof Company that;, employees were not subject to the provisions of the Act;election necessary.,,Unit Appropriatefor CollectiveBargaining:all firemen and maintenance em-ployees employed in, and in connection with, the boiler room of the Company,held'to constitute' an appropriate unit, notwithstanding contention of theCompany 'that the unit should include all its employees ; such 'employeesperform different types of work from production employees, and do not workunder the same supervisors. ,..'Definitions:commercial greenhouse employees engaged in cultivating plants andflowers, and in tending to the heating,and watering facilities,heldnot to beagricultural laborers, within the meaning of the Act.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Mr. Howard A. Plank,,ofChicago, Ill., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 26, 1941, International Brotherhood of Firemen andOilers,Local 94, affiliated with the A. F., of ,L., herein called theUnion, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois) a petition, and 'on October '24, 1941, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Herman and Otto Bauske,co-partners, -doing business as Bauske Bros.,Woodstock,. Illinois,herein called the Company,. and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the'NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Novem-38 N. L. R. B., No. 88.-435 436DECISION'SOF NATIONALLABOR RELATIONS BOARDber 14, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On November 28, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on December 4,1941, at Chicago, Illinois, before David H. Karasick, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Companywas represented by counsel, and the Union by a representative.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded both parties.During the course of the hearing the Trial Examiner made severalrulings on the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHerman and Otto Bauske are co-partners, doing business under thename of Bauske Bros. at Woodstock and Des Plaines, Illinois.TheCompany's plant at Woodstock is the only plant involved in thisproceeding.The Company owns 100 acres of land at Woodstock, ofwhich approximately 12 acres are covered with 36 greenhouses andapproximately 2 acres of open land are devoted to the culture ofpeonies.'In its greenhouses the Company grows roses, for the mostpart, and a small amount of gardenias and other flowers.During1940 the Company grew a small amount of tomatoes in one green-house, but no tomatoes were grown in 1941.The Company consigns its cut flowers to five wholesale flowercompanies at Chicago, Illinois, for sale on a commission basis.Suchflowers leave the Company's plant each morning wrapped in bundlesmarked with a number identifying them as having been grown bythe Company.The wholesale florists do not repackage the flowers,but sell and ship them in the marked bundles to retail florists.Titleto the flowers remains in the Company until the retail florists receivethem.If the flowers are of poor quality when thus received, theCompany is responsible for the ensuing loss.IThe remaining 86 acres of open land are, for the most part,uncultivated, but produce asmall amount of timothy hay. The Company generally sells such hay to a neighboringfarmer who cuts it. BAUSKE BROS.437During, the year 1940, the Company purchased for its Woodstockplant materials valued at $58,730, 44 percent of which were broughtto the plant from points outside Illinois.During the year 1940,the total sales resulting from the Company's operations at its Wood-stock plant amounted to $228,194.Of this amount $175,000 repre-sentsreceipts from flowers sold through wholesale florists, each ofwhom shipped 15 percent of such flowers outside Illinois.II.THEORGANIZATION INVOLVEDInternational Brotherhood of Firemen and Oilers, Local 94, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE EMPLOYEES, WITHIN THE MEANING OF SECTION 2 (3) OF THE ACTThe Company contends that its employees are engaged in agri-cultural labor and therefore are not employees within the meaningof the Act.2The Company devotes about 2 acres of its open land at Woodstockto the outdoor culture of peonies. Its other growing operations areperformed in 36 greenhouses, where roses, for the most part are grownfor cutting and sale.The greenhouses are heated through radiationby steam produced in the Company's boiler room. The employeesof the Company directly involved in this proceeding are maintenanceemployees who fire the boilers and service the heating apparatus inthe boiler room and in the greenhouses.Other employees of theCompany grow, cut, wrap, and ship the flowers, which are produced,for the most part, in its greenhouses.We have had occasion to interpret the term "agricultural laborer"in previous cases,3 and have held that, under circumstances compar-able to those present here, persons employed to cultivate plants andflowers in commercial greenhouses and to perform other services inconnection with the operation of such greenhouses, such as tendingto the heating and watering facilities, are not agricultural laborers.The work in the greenhouses is industrial in nature rather than agri-cultural, in the common understanding of that term.We, therefore,find that the employees of the Company working in connection with2 Section 2 (3) of the Act provides in part:"The term `employee'shall include any em-ployee ..but shall not include any individual employed as an agricultural laborer . . .SeeMatter of Knaust Brothers,Inc.and Local17 of International Hodcarriers,Building& Common Laborers Union of America,37 N. L R.B 166;Matter of Great WesternMushroom Co.andUnited Cannery Agricultural Packing and Allied Workers of America,United Mushroom Workers Local Union No 300, affiliated with the Congress of IndustrialOrganizations,27 N.L.R. B 352;Matter of The Park Floral Co.andUnited Greenhouseand Floral Workers Union No. 510 of the United Cannery Agricultural Packing and AlliedWorkers of America, affiliated with the Congress of Industrial Organizations,19 N. L. R. B.403, and cases cited therein. 438DECISIONSOF NATIONAL LABOR' RELAT'IONS BOARDthe Company's greenhouses, including' the employees involved' inthis proceeding, are employees within the meaning of Section 2 (3)of the Act.=IV.THE QUESTION' CONCERNINGREPRESENTATIONOn or about, August 29, 1941, the Union asked the Company, torecognize the Union as the exclusive bargaining agent of the Com-pany's boiler-room and maintenance -employees. , The Company re-fused to bargain with the Union, on the grounds that the Companydoubted the majority of the Union 'among 'employees in the proposedunit,' that the unit' proposed by the Union was not appropriate for'bargaining, and that all employees of. the Company were agriculturallaborers and not subject to the provisions of the Act.A statement of the Regional Director introduced into evidence atthe,hearing indicates that the Union represents a substantial numberof employees in the appropriate unit.4We find that a question has arisen concerning the representationof employees of the Company.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantial,relation to trade, traffic, and commerce among the several States and'and the free flow of commerce.VI.THE APPROPRIATE UNITThe Union contends that the firemen and maintenance employees,employed in, and, in connection with, the Company's boiler room atWoodstock constitute an appropriate unit.'Subject to its contentionthat the Board has no jurisdiction in this case, the Company contends4 The Union submitted to the Regional Director three authorization cards, dated in Augustand' October 1941.The cards appeared to bear genuine'signatures.The employer refused tosubmit its pay roll to the Regional Director before the hearing, and the names on the cardswere not checked against any pay roll of the Company.At the hearing the Union submitted to the Trial Examiner a fourth authorization card,dated December 2, 1941, which bore the name of an employee in the appropriate unit.At the time of the hearing there w ere seven employees in the appropriate unit.In its amended petition the Union so described the employees whom it would include inthe bargaining unitAt the commencement of the hearing, the Union reworded its conten-tion, submitted that all boiler-room and/or maintenance employees at Woodstock consti-tuted an appropriate unit.The record shows that by both descriptions the Union intendedto include the same employees.We have adopted the description used in the amended peti-tion, since it is free from ambiguity. BAUSKE BROS.439that all its employees at Woodstock constitute a single appropriateunit.1 1 1 , .,.,,.' .The Company employs at Woodstock a superintendent and about50 other employees.All employees except the superintendent arehourly paid and work under his supervision.The Company doesnot specifically classify its eniployees`on the pay roll.Three employeesfunction as firemen and work on ' 9-hour interlocking shifts to keepthe greenhouses at a fixed temperature 24 hours a day.All other em-ployees of the Cor`npany work from 7 a. m. to 4 p. m. Firemen tendthe furnaces, unload coal, and clear the ashes.Four maintenance em-liloyees spend half of their time in the boiler room and the remainderof their time in the greenhouses.' Their ' duties ' include boiler repairand mashing, steam fitting, and general repair work.They repairthe pipes that lie in the rose beds and in the walls of the greenhouses.From March to July they assist the production workers in the repairThe maintenance employees give some assistancein watering the flowers, and' at least one of them has assisted in cut-ting flowers.Other employees of the Company tend the plants andcut, wrap, and pack, the flowers for shipment. Such production em-ployees work under the supervision of range bosses, each of whom is in'charge of four or more greenhouses. ' Such bosses have nothing to dowith the work of the firemen 'or maintenance men; who work directlyunder thesuperintendent. '''The Company infrequently transfers men from work in the green-houses to its maintenance crew.Once or twice during the past yearboiler-room employees have been 'transferred to work in the green-'h'ouses.'W e 'firid- that all fi'remen' and maintenance employees employed inand in connection with, the Company's boiler' room at Woodstock,excluding the superintendent, constitute a unit appropriate for thepurposes of collective bargaining.We further find that said unit' willinsure to:, the employees of the Company at Woodstock the full benefitof their right to self-organization and to collective bargaining,' andwill otherwise effectuate the policies of the Act.VII.THE DETERMINATION OF'REPRESENTATIVESarisen can best be, resolved by, and we shall accordingly direct, anelection by secret ballot..Those eligible to vote in the election shall be all employees in theappropriate unit who were employed by the,Company during the pay-roll period immediately preceding the date of this Direction of Elec-tion,,subject to the limitations and additions set forth therein. 440DECISIONS OF NATIONAL LABOR RELATIONS, BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.The employees of Herman and Otto Bauske, co-partners, doingbusiness as Bauske Bros., Woodstock, Illinois, are employees withinthe meaning of Section 2 (3) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Herman and Otto Bauske, co-partners,doing business as Bauske Bros., Woodstock, Illinois, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.3.All firemen and maintenance employees employed in, and inconnection with, the boiler room of Herman and Otto Bauske, co-partners, doing business as Bauske Bros.,Woodstock, Illinois, ex-cluding the superintendent, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Herman and Otto Bauske, co-partners, doing business as BauskeBros.,Woodstock, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all fire-men and maintenance employees employed in, and in connection with,the Company's boiler room at Woodstock who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing the superintendent and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Brotherhood of Firemen and Oilers,Local 94, affiliated with the A. F. of L., for the purposes of collectivebargaining.